                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION

IN RE: COLOPLAST CORP.
PELVIC SUPPORT SYSTEMS
PRODUCTS LIABILITY LITIGATION                                           MDL 2387
Vicki Suzanne Fred, et al. v. Mentor Worldwide LLC, et al.        2:13-cv-026694

                     MEMORANDUM OPINION AND ORDER

      Pending is Defendant Coloplast Corp.’s (“Coloplast”) and Defendant Mentor

Worldwide LLC’s (“Mentor”) Motion to Dismiss with Prejudice, filed on March 26,

2019. [ECF No. 17]. Coloplast and Mentor cite to plaintiffs’ failure to timely serve a

Plaintiff Fact Sheet (“PFS”) and expert disclosures in violation of Coloplast Pretrial

Order # 142. Plaintiffs have not responded to the motion.

      The court finds, pursuant to Rules 16 and 37 of the Federal Rules of Civil

Procedure and after weighing the factors identified in Wilson v. Volkswagen of Am.,

Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), that this case should be dismissed without

prejudice for failure to provide a PFS and expert disclosures in compliance with the

court’s previous order.

      Therefore, the court ORDERS that the Motion to Dismiss with Prejudice filed

by Coloplast and Mentor [ECF No. 17] is GRANTED in part to the extent Coloplast

and Mentor seek dismissal and DENIED insofar as Coloplast and Mentor seek

dismissal with prejudice. The court ORDERS that the case is dismissed without

prejudice and stricken from the court’s docket.
The court DIRECTS the Clerk to send a copy of this order to counsel of record.

                                ENTER:       September 4, 2019




                                   2
